 



EXHIBIT 10.14
TERMINATION AGREEMENT AND RELEASE
     This Termination Agreement and Release (the “Agreement”) is entered into
between ZipRealty, Inc. (the “Company”), on the one hand and Eric A. Danziger
(the “Executive”) on the other hand with reference to the following facts:
WHEREAS:
     Executive was employed by the Company.
     On or about April 27, 2001, Executive and Company entered into an
Employment Agreement.
     On or about June 6, 2001, Executive and Company entered into an Executive
Proprietary Information Agreement (the “Confidentiality Agreement”).
     Company and Executive have entered into stock option agreements dated
June 1, 2001, March 6, 2002, March 29, 2004, January 3, 2006, December 16, 2004,
and January 3, 2006 (collectively, the “Stock Option Agreements”), granting
Executive the option to purchase shares of the Company’s common stock
(collectively, the “Options”) subject to the terms and conditions of the
Company’s 1999 Stock Plan (the “1999 Plan”) and 2004 Equity Incentive Plan (the
“2004 Plan” and together with the 1999 Plan, the “Plans”), as applicable, and
the Stock Option Agreements. A schedule of Executive’s Options is attached
hereto as Exhibit B.
     On or about May 2, 2006, Executive and Company decided that Executive’s
employment with Company would be terminated effective August 1, 2006 (the
“Termination Date”).
COVENANTS
     It therefore is agreed by and between the undersigned as follows:
     1.     Each of the undersigned executes and enters into this Agreement in
consideration of each and all of the agreements made and undertaken by each of
the undersigned as follows:
     (a)   The Company agrees to pay Executive the equivalent of his base salary
in the amount of $28,437.50 per month, less applicable withholding, for six
months. The first payment will be made on the first regular payroll date
following the Termination Date and will continue, thereafter, in accordance with
the Company’s regular payroll practices, for six months (the “Payment Period”).
During the Payment Period, Executive will not be entitled to accrual of any
Executive benefits. Executive agrees that during the Payment Period, he will not
solicit or recruit any Company Executive, employee, consultant or independent
contractor on behalf of himself or any other person or entity. Executive also
agrees that during the Payment Period, he will not act as a consultant,

 



--------------------------------------------------------------------------------



 



Executive, independent contractor, or serve as a board member with a Competitor
of Company. For purposes of this Agreement, “Competitor” is defined as any
corporation, partnership or entity that provides or that is actively exploring
the opportunity to provide on-line real estate brokerage services. Competitors
include, but are not limited to those companies identified in writing between
Company and Executive
     (b)   Upon the final date of Executive’s employment with Company, he will
be paid all accrued, unused vacation. Executive acknowledges and agrees that, by
this payment pursuant to subsection (a), he will have received from Company each
and all of the employment benefits, compensation, wages, vacation pay, and other
monies due and owing to him from Company.
     (c)   Executive’s health insurance benefits will cease on the Termination
Date, subject to Executive’s right to continue his health insurance under COBRA.
Executive’s participation in all other benefits and incidents of employment will
cease on the Termination Date. Executive will cease accruing Executive benefits,
including but not limited to, vacation time and paid time off, as of the
Termination Date.
     (d)   Executive shall continue to maintain the confidentiality of all
confidential and proprietary information of the Company and shall continue to
comply with the terms and conditions of the Confidentiality Agreement between
Executive and the Company. Executive shall return all of the Company’s property
and confidential and proprietary information in his possession to the Company.
By signing this Agreement, Executive represents and declares under penalty of
perjury under the laws of the state of California that he has returned all
Company property.
     (e)   Executive’s Options will continue to remain outstanding in accordance
with the terms and conditions of the Plans under which they were granted and the
Stock Option Agreements.
     2.     Executive agrees that on the Termination Date, Executive will
execute a Supplemental Separation Agreement and Release of Claims identical in
form and content to the Supplemental Separation Agreement and Release of Claims
attached hereto as Exhibit A. Upon Executive’s execution of the Supplemental
Separation Agreement, Company will pay Executive the consideration set forth in
Section 1 therein.
     3.     Executive and Company agree that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its owners, related entities, officers, directors, employees,
agents, representatives and shareholders (the “Releasees”) and owed to Company
by the Executive. Executive, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, assigns, does hereby fully and forever
release and discharge the Releasees and Company does hereby fully and forever
release and discharge the Executive of and from, and agrees not to sue
concerning any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that either Executive or Company may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement, including without limitation:

 



--------------------------------------------------------------------------------



 



  a)   any and all claims relating to or arising from Executive’s employment
relationship;     b)   any and all claims relating to, or arising from,
Executive’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;     c)   any and all claims
under the law of any jurisdiction including, but not limited to, wrongful
discharge of employment, constructive discharge from employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract, both express and implied, breach of the covenant of good faith and
fair dealing, both express and implied; promissory estoppel, negligent and
intentional infliction of emotional distress, negligent and intentional
misrepresentation, negligent and intentional interference with prospective
economic advantage, unfair business practices, defamation, libel, slander,
negligence, personal injury, fraud, misrepresentation, assault, battery invasion
of privacy, false imprisonment and conversion;     d)   any and all claims for
violation of any federal, state or municipal statute, including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act, the Executive Retirement Income
Security Act of 1974, the Worker Adjustment Retraining and Notification Act, the
Older Workers Benefit Protection Act; the California Fair Employment and Housing
Act, the California Labor Code; and any and all applicable Arizona laws,
regulations or statutes.     e)   any and all claims for violation of the
federal or any state constitution     f)   any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;
    g)   any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of the proceeds received
by Executive as a result of this Agreement; and     h)   any and all claims for
attorneys’ fees and costs.

The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.

 



--------------------------------------------------------------------------------



 



     4.     Executive represents that he is not aware of any claim by him other
than the claims that are released by this Agreement. Executive acknowledges that
he has been advised by legal counsel and is familiar with the provisions of
California Civil Code Section 1542, which provides as follows

      A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.  

     Executive, being aware of said code section, agrees to expressly waive any
rights he may have under the above principal or any statute or common law
principals of similar effect.
     5.     Executive acknowledges that he is waiving and releasing any rights
he may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Executive and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that he has been advised in writing that:

  a)   he should consult with an attorney prior to executing this Agreement;    
b)   he has up to twenty-one (21) days within which to consider this Agreement;
    c)   he has seven (7) days following his execution of this Agreement to
revoke the Agreement     d)   this Agreement shall not be effective until the
revocation period has expired;     e)   nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.

     6.     Each of the undersigned agrees that none of the releases set forth
herein releases any claims arising out of obligations set forth in this
Agreement.
     7.     This Agreement is effective after it has been signed by both parties
and after (8) days have passed since Executive signed the Agreement (the
“Effective Date”).

 



--------------------------------------------------------------------------------



 



     8.     The Parties agree that any and all disputes arising out of the terms
of this Agreement, their interpretation, and any of the matters herein released,
shall be subject to binding arbitration in Alameda County, California before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes of California Code of Civil Procedure. The parties agree
that the prevailing party in any arbitration shall be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
The Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Executive’s obligations under this Agreement.
     9.     If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or application of
the Agreement which can be given effect without the invalid provisions or
application and to this end the provisions of this Agreement are declared to be
severable.
     10.     This Agreement contains the entire agreement of the undersigned
with respect to the matters covered by this Agreement and no promise made by any
party or by an officer, attorney, or agent of any party that is not expressly
contained in this Agreement shall be binding or valid. This Agreement supersedes
any prior agreement between the parties with the exception of the
Confidentiality Agreement, the Plans and the Stock Option Agreements.
Additionally, any modification of any provision of this Agreement, to be
effective, must be in writing and signed by both parties.
     11.     This Agreement shall be governed by and construed under the laws of
the State of California.
     12.     This Agreement may be executed by facsimile and in counterparts,
and the counterparts, taken together, shall constitute the original.
     13.     Each of the undersigned executing this Agreement on behalf of a
party represents and warrants that he or she is a duly appointed agent or duly
elected officer of the party and is fully authorized to execute this Agreement
on that party’s behalf.

 



--------------------------------------------------------------------------------



 



     14.     Each party to this Agreement has consulted with, or had the
opportunity to consult with, legal and tax counsel concerning all paragraphs of
this Agreement. Each party has read the Agreement and has been fully advised by
legal counsel with respect to the rights and obligations under the Agreement, or
has had the opportunity to obtain such advice. Each party is fully aware of the
intent and legal effect of the Agreement, and has not been influenced to any
extent whatsoever by any representation or consideration other than as stated
herein. After consultation with and advice from, or the opportunity for
consultation with and advice from, legal counsel, each party voluntarily enters
into this Agreement.

                DATED: May 15, 2006  /s/ Eric A Danziger       Eric A. Danziger 
         

          DATED: May 10, 2006  ZipRealty, Inc.
      By:   /s/ Donald F. Wood         Name:   Donald F. Wood        Title:  
Chairman of the Board     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUPPLEMENTAL TERMINATION AGREEMENT AND RELEASE
     This Supplemental Termination Agreement and Release (the “Agreement”) is
entered into between ZipRealty, Inc. (the “Company”), on the one hand and Eric
Danziger (the “Executive”) on the other hand with reference to the following
facts:
WHEREAS:
     Executive was employed by the Company.
     On or about April 27, 2001, Executive and Company entered into an
Employment Agreement.
     On or about June 6, 2001, Executive and Company entered into an Executive
Proprietary Information Agreement (the “Confidentiality Agreement”).
     Company and Executive have entered into stock option agreements dated
June 1, 2001, March 6, 2002, March 29, 2004, January 3, 2006, December 16, 2004,
and January 3, 2006 (collectively, the “Stock Option Agreements”), granting
Executive the option to purchase shares of the Company’s common stock (each an
“Option” and collectively, the “Options”) subject to the terms and conditions of
the Company’s 1999 Stock Plan (the “1999 Plan”) and 2004 Equity Incentive Plan
(the “2004 Plan” and together with the 1999 Plan, the “Plans”), as applicable,
and the Stock Option Agreements. A schedule of Executive’s Options is attached
to Executive’s Termination Agreement as Exhibit B.
     On or about May 2, 2006, Executive and Company decided that Executive’s
employment with Company would be terminated effective August 1, 2006 (the
“Termination Date”).
COVENANTS
     It therefore is agreed by and between the undersigned as follows:
     1.     Each of the undersigned executes and enters into this Agreement in
consideration of each and all of the agreements made and undertaken by each of
the undersigned as follows:
     (a)   The Options will immediately vest and become exercisable as to the
number of shares subject to such Options that would have otherwise vested in
accordance with the vesting schedules set forth in the Stock Option Agreements
as if Executive had remained employed by the Company for one year following the
Termination Date without taking into account any provisions in the Plans or the
Stock Option Agreements providing for the acceleration of vesting under any
circumstances. Executive agrees that as of one year following the Termination
date he will have vested in 1,378,962 Options.

 



--------------------------------------------------------------------------------



 



     (b)   Subject to any earlier termination of the Options that may be
required by Section 12(c) of the 1999 Plan or Section 13(c) of the 2004 Plan, as
applicable, Executive shall be permitted to exercise all vested Options
(including Options that vest pursuant to subsection (a)) through December 31,
2006.
     (c)   Beyond the amendments to the Options as provided for in subsections
(a) and (b), the Options will remain subject to the terms and conditions of the
Plans under which they were granted and the Stock Option Agreements.
     (d)   Executive acknowledges and agrees that, by this payment pursuant to
subsections (a) and (b), he will have received from Company each and all of the
employment benefits, compensation, wages, vacation pay, and other monies due and
owing to him from Company.
     (e)   Executive’s health insurance benefits ceased on the Termination Date,
subject to Executive’s right to continue his health insurance under COBRA.
Executive’s participation in all other benefits and incidents of employment
ceased on the Termination Date. Executive ceased accruing Executive benefits,
including but not limited to, vacation time and paid time off, as of the
Termination Date, accept as set forth in sections 1(a) and 1(b) herein.
     (f)   Executive shall continue to maintain the confidentiality of all
confidential and proprietary information of the Company and shall continue to
comply with the terms and conditions of the Confidentiality Agreement between
Executive and the Company. Executive shall return all of the Company’s property
and confidential and proprietary information in his possession to the Company.
By signing this Agreement, Executive represents and declares under penalty of
perjury under the laws of the state of California that he has returned all
Company property.
     2.     Executive represents that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company and its owners, related entities, officers, directors, employees,
agents, representatives and shareholders (the “Releasees”). Executive, on his
own behalf, and on behalf of his respective heirs, family members, executors,
agents, assigns, does hereby fully and forever release and discharge the
Releasees of and from, and agrees not to sue concerning any claim, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
arising from any omissions, acts or facts that have occurred up until and
including the Effective Date of this Agreement, including without limitation:

  a.   any and all claims relating to or arising from Executive’s employment
relationship;     b.   any and all claims relating to, or arising from,
Executive’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;

 



--------------------------------------------------------------------------------



 



  c.   any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment, constructive discharge from
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract, both express and implied, breach of
the covenant of good faith and fair dealing, both express and implied;
promissory estoppel, negligent and intentional infliction of emotional distress,
negligent and intentional misrepresentation, negligent and intentional
interference with prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, fraud,
misrepresentation, assault, battery invasion of privacy, false imprisonment and
conversion;     d.   any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Executive Retirement Income Security Act of 1974, the Worker
Adjustment Retraining and Notification Act, the Older Workers Benefit Protection
Act; the California Fair Employment and Housing Act, the California Labor Code;
and any and all applicable Arizona laws, regulations or statutes.     e.   any
and all claims for violation of the federal or any state constitution     f.  
any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;     g.   any claim for any loss, cost,
damage, or expense arising out of any dispute over the non-withholding or other
tax treatment of the proceeds received by Executive as a result of this
Agreement; and     h.   any and all claims for attorneys’ fees and costs.

The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.
     3.     Executive represents that he is not aware of any claim by him other
than the claims that are released by this Agreement. Executive acknowledges that
he has been advised by legal counsel and is familiar with the provisions of
California Civil Code Section 1542, which provides as follows

      A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.  

     Executive, being aware of said code section, agrees to expressly waive any
rights he may have under the above principal or any statute or common law
principals of similar effect.

 



--------------------------------------------------------------------------------



 



     4.     Executive acknowledges that he is waiving and releasing any rights
he may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Executive and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that he has been advised in writing that:

  a.   he should consult with an attorney prior to executing this Agreement;    
b.   he has up to twenty-one (21) days within which to consider this Agreement;
    c.   he has seven (7) days following his execution of this Agreement to
revoke the Agreement     d.   this Agreement shall not be effective until the
revocation period has expired;     e.   nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.

     5.     Each of the undersigned agrees that none of the releases set forth
herein releases any claims arising out of obligations set forth in this
Agreement.
     6.     This Agreement is effective after it has been signed by both parties
and after (8) days have passed since Executive signed the Agreement (the
“Effective Date”).
     7.     The Parties agree that any and all disputes arising out of the terms
of this Agreement, their interpretation, and any of the matters herein released,
shall be subject to binding arbitration in Alameda County, California before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes of California Code of Civil Procedure. The parties agree
that the prevailing party in any arbitration shall be entitled to injunctive
relief in any court of competent jurisdiction to enforce the arbitration award.
The Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Executive’s obligations under this Agreement.
     8.     If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or application of
the Agreement which can be given effect without the invalid provisions or
application and to this end the provisions of this Agreement are declared to be
severable.
     9.     This Agreement contains the entire agreement of the undersigned with
respect to the matters covered by this Agreement and no promise made by any
party or

 



--------------------------------------------------------------------------------



 



by an officer, attorney, or agent of any party that is not expressly contained
in this Agreement shall be binding or valid. This Agreement supersedes any prior
agreement between the parties with the exception of the Confidentiality
Agreement, the Plans and the Stock Option Agreements. Additionally, any
modification of any provision of this Agreement, to be effective, must be in
writing and signed by both parties.
     10.     This Agreement shall be governed by and construed under the laws of
the State of California.
     11.     This Agreement may be executed by facsimile and in counterparts,
and the counterparts, taken together, shall constitute the original.
     12.     Each of the undersigned executing this Agreement on behalf of a
party represents and warrants that he or she is a duly appointed agent or duly
elected officer of the party and is fully authorized to execute this Agreement
on that party’s behalf.
     13.     Each party to this Agreement has consulted with, or had the
opportunity to consult with, legal and tax counsel concerning all paragraphs of
this Agreement. Each party has read the Agreement and has been fully advised by
legal counsel with respect to the rights and obligations under the Agreement, or
has had the opportunity to obtain such advice. Each party is fully aware of the
intent and legal effect of the Agreement, and has not been influenced to any
extent whatsoever by any representation or consideration other than as stated
herein. After consultation with and advice from, or the opportunity for
consultation with and advice from, legal counsel, each party voluntarily enters
into this Agreement.

                DATED: _________________, 2006          Eric A. Danziger       
   

          DATED: _________________, 2006  ZipRealty, Inc.
      By:           Name:           Title:        

 